DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Moore (Reg. No. 75793) on 06/16/2022.The application has been amended as follows: 

	1. – 20. (Canceled)

	21. (Currently Amended) A cellular base station, comprising:
	a plurality of antennas;
	a radio operably coupled to the plurality of antennas; and
	a processor operably coupled to the radio;
	wherein the cellular base station is configured to:
		receive a notification message for data transmission to an eRemote User Equipment (UE), the notification message instructing the transmission of a paging message to an eRelay UE to cause the eRelay UE to notify the eRemote UE of the paging message over a PC5 interface, wherein the paging message includes identifiers of the eRelay UE and the eRemote UE, wherein the eRelay UE supports indirect communication between the eRemote UE and the cellular base station via a layer-2 connection between the eRelay UE and the eRemote UE, and wherein the eRemote UE is indirectly connected to the cellular base station via the eRelay UE using one of an evolved universal terrestrial radio access network (E-UTRAN) or a new radio (NR) network, and wherein the identifiers are globally unique temporary identifiers (GUTIs) or mobile subscriber identities (MSIs);
		determine a state of the eRelay UE; and
		transmit the paging message;
	wherein when the eRelay UE is in idle mode, the paging message is sent to a plurality of base stations in a tracking area; and
	wherein when the eRelay UE is in connected mode, the paging message is sent to a second base station to which the eRelay UE is connected.

	22. (Previously Presented) The cellular base station of claim 21, 
	wherein the notification message is received from a mobility management function for the eRemote UE.

	23. (Currently Amended) The cellular base station of claim 22, further comprising;
 	receiving a second notification message indicating a change in the mobility management function for the eRemote UE.

	24. (Previously Presented) The cellular base station of claim 23, 
	wherein the second notification message is received from an updated mobility management function for the eRemote UE.

	25. (Cancelled)

	26. (Cancelled)

	27. (Cancelled)

	28. (Cancelled)

	29. (Currently Amended) A method of operating paging mobility management of user equipment (UE) devices in a network, the method comprising:
	receiving a notification message for data transmission to an eRemote User Equipment (UE), the notification message instructing the transmission of a paging message to an eRelay UE to cause the eRelay UE to notify the eRemote UE of the paging message over a sidelink interface, wherein the paging message includes identifiers of the eRelay UE and the eRemote UE, wherein the eRelay UE supports indirect communication between the eRemote UE and a cellular base station via a layer-2 connection between the eRelay UE and the eRemote UE, and wherein the eRemote UE is indirectly connected to the cellular base station via the eRelay UE using one of an evolved universal terrestrial radio access network (E-UTRAN) or a new radio (NR) network, and wherein the identifiers are globally unique temporary identifiers (GUTIs) or mobile subscriber identities (MSIs);
	determining a state of the eRelay UE; and
	transmitting the paging message;
	wherein when the eRelay UE is in idle mode, the paging message is sent to a plurality of base stations in a tracking area; and
	wherein when the eRelay UE is in connected mode, the paging message is sent to a second base station to which the eRelay UE is connected.

	30. (Previously Presented) The method of claim 29, wherein the notification message is received from a mobility management function for the eRemote UE.

	31. (Currently Amended) The method of claim 30, further comprising:
	receiving a second notification message indicating a change in the mobility management function for the eRemote UE.

	32. (Previously Presented) The method of claim 31, wherein the second notification message is received from an updated mobility management function for the eRemote UE.

	33. (Cancelled) 

	34. (Cancelled)

	35. (Cancelled)

	36. (Cancelled) 

	37. (Currently Amended) A non-transitory computer-readable memory medium, wherein the non-transitory computer-readable memory medium comprises program instructions that are executable to:
	receive a notification message for data transmission to a remote User Equipment (UE), the notification message instructing the transmission of a paging message to a relay UE to cause the relay UE to notify the remote UE of the paging message over a sidelink interface, wherein the paging message includes identifiers of the relay UE and the remote UE, wherein the relay UE supports indirect communication between the remote UE and a cellular base station via a layer-2 connection between the relay UE and the remote UE, and wherein the remote UE is indirectly connected to the cellular base station via the relay UE using one of an evolved universal terrestrial radio access network (E-UTRAN) or a new radio (NR) network, and wherein the identifiers are globally unique temporary identifiers (GUTIs) or mobile subscriber identities (MSIs);
	determine a state of the relay UE; and
	transmit the paging message;
	wherein when the relay UE is in idle mode, the paging message is sent to a plurality of base stations in a tracking area; and
	wherein when the relay UE is in connected mode, the paging message is sent to a second base station to which the relay UE is connected.

	38. (Previously Presented) The memory medium of claim 37, wherein the notification message is received from a mobility management function for the remote UE.

	39. (Previously Presented) The memory medium of claim 38, wherein the program instructions are further executable to:
	receive a second notification message indicating a change in the mobility management function for the remote UE.

	40. (Currently Amended) The memory medium of claim 39, 
	wherein the second notification message is received from an updated mobility management function for the remote UE.

	41. (New) The cellular base station of claim 21,
	wherein the MSIs include one or more of temporary MSIs (TMSIs) or system architecture (SAE) TMSIs (S-TMSIs).

	42. (New) The cellular base station of claim 21,
	wherein the MSIs include international MSIs (IMSIs).

	43. (New) The cellular base station of claim 21,
	wherein the paging message comprises a radio resource control (RRC) paging message.

	44. (New) The method of claim 29,
	wherein the MSIs include international MSIs (IMSIs).

	45. (New) The method of claim 29,
	wherein the MSIs include one or more of temporary MSIs (TMSIs) or system architecture (SAE) TMSIs (S-TMSIs).

	46. (New) The method of claim 29,
	wherein the paging message comprises a radio resource control (RRC) paging message.

	47. (New) The memory medium of claim 37,
	wherein the MSIs include international MSIs (IMSIs).

	48. (New) The memory medium of claim 37,
	wherein the MSIs include one or more of temporary MSIs (TMSIs) or system architecture (SAE) TMSIs (S-TMSIs).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “an eRemote User Equipment (UE), the notification message instructing the transmission of a paging message to an eRelay UE to cause the eRelay UE to notify the eRemote UE of the paging message over a PC5 interface, wherein the paging message includes identifiers of the eRelay UE and the eRemote UE, wherein the eRelay UE supports indirect communication between the eRemote UE and the cellular base station via a layer-2 connection between the eRelay UE and the eRemote UE, and wherein the eRemote UE is indirectly connected to the cellular base station via the eRelay UE using one of an evolved universal terrestrial radio access network (E-UTRAN) or a new radio (NR) network, and wherein the identifiers are globally unique temporary identifiers (GUTIs) or mobile subscriber identities (MSIs); determine a state of the eRelay UE; and transmit the paging message; wherein when the eRelay UE is in idle mode, the paging message is sent to a plurality of base stations in a tracking area; and wherein when the eRelay UE is in connected mode, the paging message is sent to a second base station to which the eRelay UE is connected” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims21, 29 and 37. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468